Exhibit 99.1 CTI BIOPHARMA REPORTS THIRD QUARTER 2 - Conference Call Scheduled for Today at 4:30 p.m. Eastern Time - SEATTLE, Wash., November 5, 2015-CTI BioPharma Corp. (NASDAQ and MTA: CTIC) today reported financial results for the third quarter ended September 30, 2015. “We are focused on preparing our NDA submission for pacritinib and are on track to submit our application to the FDA this quarter,” said James A. Bianco, M.D., CTI BioPharma’s President and CEO. “We also remain committed to completing the second Phase 3 trial of pacritinib, PERSIST-2, which we believe could serve as a post-approval confirmatory trial in the event our NDA application is accepted and approved under accelerated approval. Additionally, we look forward to upcoming data presentations of pacritinib and tosedostat studies at the ASH Annual Meeting in December.” Third Quarter 2015 and Recent Highlights · In September 2015, announced plans to submit a new drug application (NDA) to the U.S. Food and Drug Administration (FDA) with partner Baxalta Inc. for pacritinib, an investigational oral kinase inhibitor with specificity for JAK2, FLT3, IRAK1 and CSF1R for the treatment of patients with myelofibrosis, in the fourth quarter of 2015 and to request acceleratedapproval for the treatment of patients with intermediateand high-risk myelofibrosis with low platelet counts of less than 50,000 per microliter (<50,000/uL) for whom there are no approved drugs. Priority review of the application will be requested at the time of NDA submission. · In September 2015, completed registered direct offering resulting in net proceeds of approximately $15.1 million and in October 2015, completed underwritten public offering resulting in net proceeds of approximately $46.5 million. · In November 2015, announced the upcoming presentations of data highlighting pacritinib and tosedostat at the 57th American Society of Hematology Annual Meeting (ASH) to be held December 5-8, 2015, in Orlando, FL.
